Title: To Thomas Jefferson from Bernard Peyton, 12 October 1825
From: Peyton, Bernard
To: Jefferson, Thomas


Dear Sir,
Richd
12 Octr 1825
I sent forward your cask Wine some days ago, & hope it is safely with you before this—the Bundle of Books from New York, of which you enclosed me a bill of lading, was recd to day, & immediately forwarded to J. & Raphael, together with another small parcel, from a Mr Lewis of Spottsylvania, intended for yourself & Dr Blaettermann—I hope they will also get safe to hand—I am deeply mortified to hear of the late riot at the University, & the exagerated accounts given of it thro’ the country, I hope & trust it may not injure the institution, but turn out a benefit in the end, by producing more rigour in the discipline.The next time you have occasion to write Mr Madison, have the goodness to mention me to him, as a man of business here, as his late agent, Mr Lay, has recently become bankrupt, & he will require another, to dispose of his crops &C:, which he sends here now altogether—Don’t put yourself atall out of the way about it if you please—How did you stand the ride to the University?—I was really alarmed when I heard you had ventured down there in your present health.—that it has improved since I left you is the sincere wish of Dear SirYours very Truly & sincerelyBernard Peyton